11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Domingo Martin Cerna,                        * From the 106th District
                                               Court of Dawson County,
                                               Trial Court No. 07-6707.

Vs. No. 11-14-00362-CR                       * June 25, 2015

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.